DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 are objected to because of the following informalities:  grammatical mistakes including “it is detected” instead of “is detected” in the last line of the claim exist.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sie, US Patent Publication 2010/0037184 in view of Sun et al., US Patent Publication 2017/0287182.
Regarding independent claim 1, Sie teaches an electronic device (portable electronic device 1 of figure 1 as given in paragraph 0014) comprising: 
a sensor (motion detection module 2 of figure 1 as given in paragraph 0016) that acquires sensing data (data provided by accelerometers as given in paragraphs 0018-0019); and 
a processor (processor 23 of figure 1 as given in paragraph 0014), 
wherein the processor 
determines whether the electronic device is in a first posture state (front facing as shown in figure 3) corresponding to orientation of the electronic device along a first predetermined direction (paragraph 0017 explains how the “front face of the portable electronic device 1 is set as the XY coordinate plane” where either of x or y can be used as the first predetermined direction along which the device moves as shown in figure 3); 
outputs a control signal corresponding to a middle level, from among a plurality of levels, in a case in which the processor determines that the electronic device is in the first posture state (paragraphs 0028-0029 explains the control signal output based on each detected level of the angle theta while the device is in the front facing first posture state); 
specifies a level of a second posture state of the electronic device among the plurality of levels in a case in which, while the processor is outputting the control signal corresponding to the middle level (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible in the first posture state of front facing of the device), the processor detects the second posture state based on second sensing data that is acquired by the paragraphs 0017-0024 explain how the accelerometers measure the level of displacement from the origin “O” of the XY coordinate plane), the second posture state corresponding to movement of the electronic device with respect to a second predetermined direction and being different from the first posture state (paragraphs 0028-0029 explain the rotation of the movement in the given direction to be different from the first posture state of front facing);
outputs the control signal corresponding to the specified level of the second posture state instead of the control signal corresponding to the middle level (paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing); and 
keeps outputting the control signal corresponding to the specified level of the second posture state in a case in which, while the processor is outputting the control signal corresponding to the specified level of the second posture state, the device is in a state which does not correspond to orientation of the electronic device along the first predetermined direction (paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing as given in paragraph 0017).
Sie does not specify that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and the processor detects, based on third sensing data acquired by the sensor, a state which does not correspond to orientation of the electronic device along the first predetermined direction. Sun et al. teaches that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and the paragraphs 0043-0044 and 0057-0058 and 0074-0075 explain that “sensor 416 is configured to detect a state of the portable image device 400 and/or a state of the surrounding environment of the portable image device 400” and transmit that signal indicative of the detection to the controller 412 as given in paragraph 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensing data of Sun et al. into the system of Sie. The rationale to combine would to be to detect a state or surrounding environment condition of the portable image device (paragraphs 0043 and 0057 and 0075 of Sun et al.).
Regarding claim 2, Sie teaches the electronic device according to claim 1, wherein the processor specifies the level of the second posture state among the plurality of levels using the first posture state as a reference state (paragraphs 0017-0024 explain how the accelerometers measure the level of displacement from the origin “O” of the XY coordinate plane to be the second posture state from the infinite angles of rotation possible where “front face of the portable electronic device 1 is set as the XY coordinate plane” such that the initial state is the first posture state).  
Regarding claim 3, Sie teaches the electronic device according to claim 1, wherein: 
the second posture state is a rotation state when the electronic device is rotated (paragraphs 0020-0024 and 0026-0027 describe the rotation of the device as the second posture state), and 
paragraphs 0023-0024 and 0026-0027 explain that the levels are based on the rotation angle that the device is rotated).  
Regarding claim 4, Sie teaches the electronic device according to claim 1, further comprising: 
a light emitter that selectively emits light in one of a plurality of colors (part of display 24 that displays by emitting light in different special colors as given in paragraph 0028, where the special color is selectively emitted), 
wherein 
the plurality of levels are levels based on an arrangement rule of a plurality of color types (paragraph 0028 explains that the colors are used to differentiate the user selection, which is made by rotating the menu items based on device rotation levels until a selection is made, such that the levels are based on the arrangement rule of the plurality of color types used to denote a selection versus non-selection), and 
the control signal is a signal for controlling a color type of light emitted by the light emitter (paragraph 0028 explains how the control signal is used to control the image displayed, where the image is given to have various color types that are controlled to create the given display image).  
Regarding claim 5, Sie teaches the electronic device according to claim 1, further comprising: 
wherein: 
paragraph 0028 explains that the colors are used to differentiate the user selection, which is made by rotating the menu items based on device rotation levels until a selection is made, such that the levels are based on the arrangement rule of the plurality of color types of illuminating light of the device used to display a selection versus non-selection), and 
the processor transmits the control signal to the illumination device as a signal for controlling a color type of the illuminating light (paragraph 0028 explains how the control is performed to control the display of the image including the color type of the illuminating light to depict selection versus non-selection using the specific color type).  
Sie does not specify the use of a transceiver and using the transceiver to transmit the control signal. Sun et al. teaches the use of a transceiver (transceiver 418 of figure 4) and using the transceiver to transmit the control signal (paragraph 0076 describes the use of the transceiver to transmit and/or receive signals). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a transceiver as taught by Sun et al. in the system of Sie. The rationale to combine would be to establish communication with one or more devices such as an electronic device or a peripheral/auxiliary device (paragraph 0076 of Sun et al.).
Regarding claim 6, Sie teaches the electronic device according to claim 5, wherein the processor53 
further specifies, as the second posture state, a level of a moving state of the electronic device in a linear direction among a plurality of levels (paragraph 0015 explains “gesturing the portable electronic device 1 left or right…is detected as clockwise or counter-clockwise movement of the portable electronic device 1 causing the view of the menu to shift left or right correspondingly bring a different item to the top of an arc” where each angle of movement is a different level), 
and 
the control signal includes a control signal for controlling an illumination state of the illumination device based on the specified level (paragraph 0028 describes the control used to control the illumination state of the device via the display that is displayed based on the degrees and the rotation direction).  
Regarding claim 7, Sie teaches the electronic device according to claim 6, wherein 
the illumination state of the illumination device is a level of luminance when the illumination device produces light (paragraph 0028 describes how the control signal is used to control the display, including such that when an “item is selected by the user, the selected item appears in a special color (e.g., a red or blue color) for distinguishing the selected item from other items of the menu items” and different colors are different levels of luminance when the device produces light to create a display).  
Regarding claim 8, Sie teaches the electronic device according to claim 1, further comprising: 
a display (display 24 of figure 1), 
wherein: 
the plurality of levels are levels of changes in an image displayed by the display (paragraph 0015 recites “gesturing the portable electronic device 1 left or right, which is detected as clockwise or counter-clockwise movement of the portable electronic device 1 causing the view of the menu to shift left or right correspondingly bring a different item to the top of an arc” where figure 6 shows how the levels of angle change correspond to levels of change of the displayed image), and 
the control signal is a signal for controlling a change in the image displayed by the display (paragraph 0028 explains that the “The calculation module 41 calculates a rotation angle ".theta." of the portable electronic device 1 if the portable electronic device 1 rotates from the horizontal position 70 to a first position 80 in clockwise direction. For example, if the rotation angle ".theta." is 26 degrees, the controlling module 42 controls the menu items of the portable electronic device 1 to rotate 26 degrees against the rotation direction of the portable electronic device 1, then the fourth item 14, the fifth item 15, and sixth item 16 are displayed on the display 24 of the portable electronic device 1.” such that the displayed image is controlled to be changed).  
Regarding claim 9, Sie teaches the electronic device according to claim 8, wherein the control signal is a signal for controlling a change in the image while maintaining at least one of a display position and a display direction of the image displayed by the display (paragraph 0028 describes how the image is changed within the display position such that “the selected item appears in a special color (e.g., a red or blue color) for distinguishing the selected item from other items of the menu items”).  
Regarding claim 10, Sie teaches the electronic device according to claim 1, further comprising: 
a memory (controlling module 42 and storage system 25 of figure 1), 
paragraph 0028 explains how the control signal is used to select an image by rotating the display by the amount of device rotation).  
Sie does not specify the use of a memory that stores a plurality of images and selecting an image to be read out from the memory. Sun et al. teaches the use of a memory (memory 408 of figure 4 as used with buffer 406 of figure 4) that stores a plurality of images (paragraphs 0068-0069 explain how the images are generated in the buffer 406 and stored in memory 408) and selecting an image to be read out from the memory (paragraph 0069 explains how the first or second image is selected and read out from the stored images of memory 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the images stored in memory as taught by Sun et al. into the system of Sie. The rationale to combine would be to easily store information to be used later (paragraphs 0065-0066 and 0068-0069 of Sun et al.).
Regarding claim 11, Sun et al. teaches further the electronic device according to claim 10, wherein: 
the memory (buffer 406 and memory 408 of figure 4) holds the plurality of images and pieces of information (paragraphs 0068-0069 describe how the images and information are stored in memory) having continuity that respectively specify the images in association with each other (paragraphs 0068-0069 explain how the images are to be used and read from memory or re-rendered based on the input such that the images are related to each other based on the input provided to be a stereo image), and 
paragraphs 0068-0069 explain how the control is done based on the input to display the image based on the continuity based on the specified level to create the given stereo image by reading out the images stored in memory).  
Regarding claim 12, Sie teaches the electronic device according to claim 1. Sie does not teach the device further comprising: 
a transceiver, 
wherein the control signal is a signal for controlling a display mode of an image to be displayed on a display device connected to the electronic device via the transceiver.  
Sun et al. teaches the device further comprising: 
a transceiver (transceiver 418 of figure 4), 
wherein the control signal is a signal for controlling a display mode of an image to be displayed on a display device connected to the electronic device (paragraph 0068 describes the control used to control the display of an image to be displayed on the device shown connected in figure 4) via the transceiver (paragraph 0076 describes the use of the transceiver to transmit and/or receive signals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a transceiver as taught by Sun et al. in the system of Sie. The rationale to combine would be to establish communication with one or more devices such as an electronic device or a peripheral/auxiliary device (paragraph 0076 of Sun et al.).
Regarding claim 13, Sie teaches the electronic device according to claim 1. Sie does not teach the device further comprising:  55 
a notifier; and 
an alarm time memory that holds an alarm time at which the notifier performs notification, 
wherein the control signal is a signal for controlling the alarm time stored in the alarm time memory.  
Sun et al. teaches the device further comprising:  55 
a notifier (paragraph 0103 describes notifications that are provided by a notifier); and 
an alarm time memory that holds an alarm time at which the notifier performs notification (paragraph 0002 describes the alarm functions that are performed by the device that will result in the notifications associated being presented as given in paragraph 0103 and paragraph 0068 explains the control of application information in the memory, which would include alarm time as an important functionality of alarms), 
wherein the control signal is a signal for controlling the alarm time stored in the alarm time memory (paragraph 0068 explains the control of application information in the memory, which would include alarm time as an important functionality of alarms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the notifications and alarms as taught by Sun et al. in the system of Sie. The rationale to combine would be to include common application types used by similar devices (based on examples provided in paragraph 0002 of Sun et al.).
Regarding claim 14, Sie teaches the electronic device according to claim 1. Sie does not teach the device further comprising:  55 
a timer that clocks a predetermined period, 
wherein the control signal is a signal for setting the predetermined period set in the timer.  
Sun et al. teaches the device further comprising:  55 
a timer that clocks a predetermined period (paragraph 0002 describes the applications to include various schedule and alarm functions as standard applications that would render obvious a need for a timer to clock a predetermined period to control them), 
wherein the control signal is a signal for setting the predetermined period set in the timer (paragraph 0068 explains the control of application information, which would include a timer as an important functionality of alarms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the application information as taught by Sun et al. in the system of Sie. The rationale to combine would be to include common application types used by similar devices (based on examples provided in paragraph 0002 of Sun et al.).
Regarding independent claim 15, Sie teaches a control method for an electronic device (portable electronic device 1 of figure 1 as given in paragraph 0014) , the control method comprising: 
determining whether the electronic device is in a first posture state (front facing as shown in figure 3) corresponding to orientation of the electronic device along a first predetermined direction (paragraph 0017 explains how the “front face of the portable electronic device 1 is set as the XY coordinate plane” where either of x or y can be used as the first predetermined direction along which the device moves as shown in figure 3); 
outputting a control signal corresponding to a middle level, from among a plurality of levels, in a case in which it is determined that the electronic device is in the first posture state (paragraphs 0028-0029 explains the control signal output based on each detected level of the angle theta while the device is in the front facing first posture state); 
specifying a level of a second posture state of the electronic device among the plurality of levels in a case in which, while the control signal corresponding to the middle level is being output (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible in the first posture state of front facing of the device), the second posture state is detected based on second sensing data (paragraphs 0017-0024 explain how the accelerometers measure the level of displacement from the origin “O” of the XY coordinate plane), the second posture state corresponding to movement of the electronic device with respect to a second predetermined direction and being different from the first posture state (paragraphs 0028-0029 explain the rotation of the movement in the given direction to be different from the first posture state of front facing);
outputting the control signal corresponding to the specified level of the second posture state instead of the control signal corresponding to the middle level (paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing); and 
paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing as given in paragraph 0017).
Sie does not specify that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and a state which does not correspond to orientation of the electronic device along the first predetermined direction it is detected based on third sensing data. Sun et al. teaches that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and a state which does not correspond to orientation of the electronic device along the first predetermined direction it is detected based on third sensing data (paragraphs 0043-0044 and 0057-0058 and 0074-0075 explain that “sensor 416 is configured to detect a state of the portable image device 400 and/or a state of the surrounding environment of the portable image device 400” and transmit that signal indicative of the detection to the controller 412 as given in paragraph 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensing data of Sun et al. into the system of Sie. The rationale to combine would to be to detect a state or surrounding environment condition of the portable image device (paragraphs 0043 and 0057 and 0075 of Sun et al.).
Regarding independent claim 16, Sie teaches a non-transitory computer-readable recording medium having a program readable by a56 computer of an electronic device stored therein, the program being executable to cause the computer to control processes (paragraph 0013 describes the uses of the device and control, rendering obvious the concept of a program that controls the device, based on current technology used to operate the given devices, especially in view of claims 13-16 of Sie) comprising: 
determining whether the electronic device is in a first posture state (front facing as shown in figure 3) corresponding to orientation of the electronic device along a first predetermined direction (paragraph 0017 explains how the “front face of the portable electronic device 1 is set as the XY coordinate plane” where either of x or y can be used as the first predetermined direction along which the device moves as shown in figure 3); 
outputting a control signal corresponding to a middle level, from among a plurality of levels, in a case in which it is determined that the electronic device is in the first posture state (paragraphs 0028-0029 explains the control signal output based on each detected level of the angle theta while the device is in the front facing first posture state); 
specifying a level of a second posture state of the electronic device among the plurality of levels in a case in which, while the control signal corresponding to the middle level is being output (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible in the first posture state of front facing of the device), the second posture state is detected based on second sensing data (paragraphs 0017-0024 explain how the accelerometers measure the level of displacement from the origin “O” of the XY coordinate plane), the second posture state corresponding to movement of the electronic device with respect to a second predetermined direction and being different from the first posture state (paragraphs 0028-0029 explain the rotation of the movement in the given direction to be different from the first posture state of front facing);
outputting the control signal corresponding to the specified level of the second posture state instead of the control signal corresponding to the middle level (paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing); and 
maintaining output of the control signal corresponding to the specified level of the second posture state in a case in which, while the control signal corresponding to the specified level of the second posture state is being output, a state which does not correspond to orientation of the electronic device along the first predetermined direction exists (paragraph 0028 explains the control performed based on the rotation described in paragraphs 0026-0027 and not based on the detection of the device being front facing as given in paragraph 0017).
Sie does not specify that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and a state which does not correspond to orientation of the electronic device along the first predetermined direction it is detected based on third sensing data. Sun et al. teaches that determination of the electronic device being in the first posture state is done based on first sensing data acquired by the sensor and a state which does not correspond to orientation of the electronic device along the first predetermined direction it is detected based on third sensing data (paragraphs 0043-0044 and 0057-0058 and 0074-0075 explain that “sensor 416 is configured to detect a state of the portable image device 400 and/or a state of the surrounding environment of the portable image device 400” and transmit that signal indicative of the detection to the controller 412 as given in paragraph 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensing data of Sun et al. into the system of Sie. The rationale to combine would to be to detect a state or surrounding environment condition of the portable image device (paragraphs 0043 and 0057 and 0075 of Sun et al.).
Regarding claim 17, Sie teaches the electronic device according to claim 1, wherein the movement of the electronic device comprises rotation of the electronic device (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible in the first posture state of front facing of the device).
Regarding claim 18, Sie teaches the electronic device according to claim 17, wherein the second predetermined direction is perpendicular to the first predetermined direction, and the second posture state corresponds to rotation of the electronic device about the second predetermined direction (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible that is perpendicular to the first posture state of front facing of the device as given in paragraph 0017).
Regarding claim 19, Sie teaches the electronic device according to claim 3, wherein: the second predetermined direction is perpendicular to the first predetermined direction, and the second posture state corresponds to rotation of the electronic device about the second predetermined direction (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible that is perpendicular to the first posture state of front facing of the device as given in paragraph 0017).
Regarding claim 20, Sie teaches the electronic device according to claim 6, wherein: the second predetermined direction is perpendicular to the first predetermined direction, and the moving state of the electronic device in the linear direction comprises linear movement of the electronic device along the second predetermined direction (figure 3 and paragraphs 0028-0029 show the rotation to be the second posture state of the rotation angle theta from the infinite angles of rotation possible that is perpendicular to the first posture state of front facing of the device as given in paragraph 0017).
Response to Arguments
12/2/21 have been fully considered but they are not persuasive. Applicant contends that the application is allowable as the cited prior art does not teach the amended features. The examiner disagrees. These features were not previously claimed and have now been appropriately rejected above. Sie teaches multiples levels of displacement in a perpendicular direction to the front facing device, as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627